Citation Nr: 0506162	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-28 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran appears to have served on active duty for 
training from July 6, 1973 to November 18, 1973.  This appeal 
involves a rebuilt claims file.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  VA is also required to notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this case, although VA sent a letter to the veteran in 
August 2002 discussing the requirements of the VCAA, the 
letter referred to a claim for service connection for right 
knee and low back disabilities but did not mention a claim 
for service connection for a psychiatric disability because 
the claim for a psychiatric disability was not received by VA 
until later in August 2002.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

In short, because it is the view of the Federal Circuit that 
VA has not fulfilled its obligations under the VCAA, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, the Board is no 
longer in a position to remedy the procedural deficiency on 
its own.  

Additionally, the Board notes that there is some question as 
to the extent of the veteran's military service.  In his 
December 2001 claim, the veteran indicated that he served on 
active duty from July to November 1973 and that he had 
service in the California Army National Guard, Headquarters 
40th Medical Battalion, and in the Alabama, Michigan, and 
Ohio National Guards, with total National Guard service from 
November 1973 to January 1985.  A January 2002 attempt by VA 
to determine the veteran's dates of military service resulted 
in a July 2002 response from the National Personnel Records 
Center that no records could be identified for the veteran 
based on the information provided.  

In light of the above, further efforts should be made in 
order to verify the veteran's period of National Guard 
service.  It is also important to note that confirmation of 
the exact dates of active duty for training and inactive duty 
for training is necessary in that if the appellant shows that 
disease or injury occurred during active duty for training or 
that injury occurred during inactive duty for training, a 
claim for service connection for the injury or disease could 
be made.  Clearly, before a determination can be made with 
respect to whether the alleged disease or injury had its 
initial onset during active duty for training or inactive 
duty for training, the exact dates of the veteran's dates of 
service must be shown.  In addition, verification of reserve 
status should include active duty for training, as well as 
inactive duty for training. 

Based on the above, this case is being remanded for the 
following action:  


1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations with regard to the 
claim of entitlement to service 
connection for a psychiatric disorder 
have been satisfied.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  The veteran should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate this claim.

2.  The veteran should be asked to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers, both VA and non-VA, who 
have treated him for right knee, low 
back, or psychiatric disability since 
December 2002, which is the date of the 
most recent medical evidence on file.  
After securing any appropriate consent 
from the veteran, VA should obtain any 
such treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him of this and request him 
to provide copies of the outstanding 
medical records.

3.  The RO should again ask the veteran to 
provide as much information as possible about 
his military service, both active duty and 
National Guard service, to include dates of 
service, units served with, and locations at 
which the service was performed.  The RO must 
make every attempt to obtain verification of 
the veteran's period of service in the 
National Guard, to include verification of 
all periods of the veteran's active duty for 
training and inactive duty for training, from 
the National Personnel Records Center in St. 
Louis, Missouri, the California, Alabama, 
Michigan, and Ohio Army National Guard, or 
through other official channels, as 
necessary.  Any records or information 
obtained must be made part of the claims 
folder.  The search effort should be 
documented in the claims folder and if any 
such effort produces negative results, 
documentation to that effect should be placed 
in the claims file. 

4  When the above actions have been 
completed, VA should readjudicate the 
veteran's claims for service connection for 
right knee, low back, and psychiatric 
disabilities, taking into consideration any 
and all evidence that has been added to the 
record since its last adjudicative action.  
If any of the benefits sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case and given 
an appropriate opportunity to respond.  The 
case should then be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


